Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks filed on 4/12/2021 have been considered by the Examiner.
	Claims 1-8 and 10-20 have been amended. No claims have been canceled or added. Claims 1-20 are pending in the present application and an action of the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 was considered by the examiner.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1 and 13 describes the abstract idea of storing and maintaining, retrieving, and merging records. Specifically, claims 1 and 13 recite:
“storing/store and maintaining/maintain a first set of records in the database for a user, the first set of records including fields for a user name, contact information, and a goal, the goal specifying at least one goal parameter; 
storing/store and maintaining/maintain a second set of records in the database for plurality of health professionals, the second set of records including fields for a health professional name, health programs offered by each of the plurality of health professionals, and activities associated with the health programs; 
providing/provide a plan management software application at a user device associated with an account of the user for the user to access a record in the first set of records in the database; 
retrieving/retrieve, from the database, a set of records corresponding to the health programs in the second set of records that match the at least one goal parameter in the first set of records; 
generating/generate a set of matched health programs in ranked order based in the at least one goal parameter;
automatically modifying/modify at least one activity of the activities associated with the at least one selected health program, the activity defined by associated program data of the at least one selected program of the set of matched programs;
automatically merging/merge, without intervention of the user and without intervention of the health professionals, the associated program data of the at least one selected program of the set of matched health programs into a personalized electronic health plan associated with the user, the personalized electronic health plan containing activity data of at the least one activity defined by the associated program data of the at least one selected health program;Page 2 of 16Appl. No. 15/511,156Response to Final Office Action of September 26, 2019”
	The steps of storing, providing, retrieving, and merging describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to maintain, retrieve, and merge records. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claims 1 and 13 recite:
“a processor; 
a first communication link to a database; 
a second communication link to a network; andPage 5 of 16Appl. No. 15/511,156Amdt. dated March 24, 2020 
Response to Final Office Action of September 26, 2019a memory storage device, containing: 
a first set of instructions for execution on the processor to:
generating/generate and transmitting/transmit, over a network, a set of the matched health programs to the user device for presentation within the plan management software application, each health program in the set of health programs being automatically presented in a ranked order based on the at least one goal parameter; 
receiving/receive, from the user device over the network, a user selection provided to the plan management software application indicating a selection of at least one health program of the set of matched health programs;
automatically transmitting/transmit the activity data of the personalized electronic health plan to the user device, the activity data of the personalized electronic health plan being used by a calendar application operating on the user device to automatically generate, by the user device, at least one calendar entry that triggers a corresponding at least one reminder of the at least one activity to remind the user to execute the at least one activity; and 
receiving/receive, in real-time over the network, tracking data from the user device to track execution of the at least one activity in the personalized electronic health plan” 
The limitations relating to receiving and transmitting data simply introduces insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, receiving data is mere data gathering, while generating and transmitting are interpreted as data output. The processor, communication links, network, database, storage device, and user device are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 17-18, 62-64, 122-124] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data receipt and output has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Additionally, the processor, no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Dependent claim 2-5, 8-9, 11, 14-16, and 18-19 further describe the abstract idea of parent claims 1 and 13, while also reciting new additional elements. These additional elements and their respective claims are as follows:
Claims 2 and 14 recite “providing/generate… an interface for receiving feedback…; and for generating/generate audio, graphic, and video files…”
	Claims 3 and 15 recite “presenting/present a graphical user interface….; sending/send to the database…”
	Claims 4 and 16 recite “presenting/present a second GUI…”
	Claim 5 recites “outputting, by a speaker of the user device, a song…”
	Claim 8 and 18 recite “presenting a third GUI…; receiving/receive… instructions…;”
	Claims 9 and 19 recite “generating/generate a report…; transmitting/transmit the report…”
	Claim 11 recites “presenting a second GUI providing details…; sending to the database…;”
The limitations relating to providing, presenting, sending, outputting, receiving, and transmitting simply introduce insignificant extra-solution activity. Specifically, receiving data is mere data gathering, while providing, generating, presenting, sending, outputting, and transmitting are interpreted as data output. Data receipt output has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Thus, these additional elements do not incorporate the abstract idea into practical application, nor do they recite an inventive concept.
Dependent claims 6-7, 10, 12, 17, and 20 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 6-7, 10, 12, 17, and 20 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Accordingly, claims 1-20 are directed to an abstract idea without significantly more. Therefore claims 1-20 are rejected under 35 U.S.C. § 101.


               
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-4, 7-9, 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald (U.S. Patent Application Publication No. 20140316801) in view of Tilenius (U.S. Patent Application Publication No. 20150025997) and Yanev (U.S. Patent Application Publication No. 20130337974).
Regarding claim 1, Oswald teaches a computer-implemented method for managing relationships among records in a database of services provided by health professionals and users, comprising: 
storing and maintaining a first set of records in the database for a user [P 26, claim 3] (Oswald teaches a database storing user account information/user profiles, which are interpreted a first set of records for a user), 
storing and maintaining a second set of records in the database, the second set of records including health programs offered by each of the plurality of health professionals, and activities associated with the health programs [P 15, 26, 33] (Oswald teaches a database for storing plans, which are interpreted as programs, and that these plans comprise of health-related activities; in P 33 Oswald distinguishes two types of plans (goal and routine), a routine-type plan being interpreted as a “program” and a goal-type plan being interpreted as a “plan” as claimed later in Applicant’s claims); 
providing a plan management software application at a user device associated with an account of the user for the user to access a record in the first set of records in the database [Claim 3] (Oswald teaches that the user may access, via the display device, a user profile stored in the database); 
retrieving, from the database, a set of records corresponding to the health programs in the second set of records that match the at least one goal parameter in the first set of records [P 35-36, ; 
generating and transmitting, over a network, a set of the matched health programs to the user device for presentation within the plan management software application [P 35, Claim 1] (Oswald teaches providing plans that match the user’s criterion to the user upon log-in to an account), 
receiving, from the user device over the network, a user selection provided to the plan management software application indicating a selection of at least one health program of the set of matched health programs [Fig. 2, P 35] (Oswald teaches that the user may browse and select plans);  
the personalized electronic health plan containing activity data of the at least one activity defined by the associated program data of the at least one selected health program [P 15] (Oswald teaches programs that comprise of health-related activities); 
Page 2 of 18Appl. No. 15/511,156automatically merging, without intervention of the user and without intervention of the health professionals, the associated program data of the at least one selected health program of the set of matched health programs into a personalized electronic health plan associated with the user [P 39, claim 1] (Oswald teaches storing the user-selected program as associated with the user in the database in order to track user progress, which is interpreted as automatically merging the selected program into a personalized electronic health plan associated with the user)
automatically transmitting, the activity data of the personalized electronic health plan to the user device [P 35, Fig. 2] (Oswald teaches providing retrieved plans to the user/client device), 
receiving, the network, tracking data from the user device to track execution of the at least one activity in the personalized electronic health plan [Abstract, P 29] (Oswald teaches receiving data related to the user’s progress towards the completion of tasks within the selected plan over a network).
Oswald may not explicitly teach:
the first set of records including fields for a user name, contact information, and a goal, the goal specifying at least one goal parameter; 
for a plurality of health professionals… fields for a health professional name (in the second storing and maintaining limitation),
each health program in the set of health programs being automatically presented in a ranked order based on the at least one goal parameter; 
automatically modifying at least one activity of the activities associated with the at least one selected health program, the activity defined by associated program data of the at least one selected program of the set of matched; 
However, Tilenius teaches:
the first set of records including fields for a user name, contact information, and a goal, the goal specifying at least one goal parameter [P 32, 45, 54-56, 87] (Tilenius teaches storing and maintaining user profile profiles/accounts, which are interpreted as a first set of records, in a database of a data store, the profile including goals (P 54), a name (P 87), and contact information (P 45); Tilenius also teaches that goals may include parameters such as weight, calories consumed, or time exercising); 
for a plurality of health professionals… fields for a health professional name (in the second storing and maintaining limitation) [P 50, 85, 104, Fig. 5A-5B] (Tilenius teaches storing and maintaining coach profiles/accounts, which is interpreted as corresponding to the second set of records taught above, in a database of a data store, which includes coach names (P 104, Fig. 5A-5B)),
each health program in the set of health programs being automatically presented in a ranked order based on the at least one goal parameter [P 104] (Tilenius teaches ranking coaches, which are interpreted as corresponding to health programs in the second set of records as taught above, for presentation to the user based on the user’s goals); 
automatically modifying at least one activity of the activities associated with the at least one selected health program, the activity defined by associated program data of the at least one selected program of the set of matched [P 49] (Tilenius teaches modifying activities, which are interpreted as corresponding to the activities of the health plans taught above, based on user goals); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Social coaching system as taught by Tilenius with Increasing user engagement with health as taught by Oswald with the motivation of including coaches associated with recommended programs, ranking output programs/coaches, and modifying activities thereby increasing user adherence to said programs, improving ease of user decision-making, and ensuring the best matched and most updated activities are provided to the user, respectively.
Oswald and Tilenius may not explicitly teach: 
the activity data of the personalized electronic health plan being used by a calendar application operating on the user device to automatically generate, by the user device, at least one calendar entry that triggers a corresponding at least one reminder of the at least one activity to remind the user to execute the at least one activity; and 
in real-time over (in the second receiving limitation) 
However, Yanev teaches:
the activity data of the personalized electronic health plan being used by a calendar application operating on the user device to automatically generate, by the user device, at least one calendar entry that triggers a corresponding at least one reminder of the at least one activity to remind the user to execute the at least one activity [Fig. 2, P 57, 69-70] (Yanev teaches a scheduling module, which is interpreted as the calendar application, executing on a personal wellness device, which is interpreted as the user device, for scheduling exercises in a user calendar based on information in an exercise regimen, ; and 
in real-time over (in the second receiving limitation) [P 78] (Yanev teaches receiving health data in real time)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Personal wellness management platform as taught by Yanev with the method taught by Oswald, Tilenius, and Singh with the motivation of reminding users it complete tasks and collecting real-time data, thereby ensuring user compliance to suggested plans and collecting the most up-to-date data, improving the accuracy of outcomes.
Regarding claim 3, Oswald, Tilenius, and Yanev teach the computer-implemented method for managing relationships among records in a database as claimed in claim 1, further comprising:
presenting a graphical user interface (GUI) of the plan management software application on a display of the user device associated with the account of the user to provide details of the set of matched health programs [Figs. 3A-3B, P 28, 38] (Oswald teaches displaying details regarding available plans to a client; Oswald also teaches that a client is a user device such as a computer, laptop, smartphone, etc.); 
sending to the database data on the at least one selected health program of the matched health programs [P 39] (Oswald teaches storing the selected plan in the database); and 
associating the at least one selected health program of the set of matched health programs with the first set of records [P 39] (Oswald teaches associated the selected plan with the user in the database, and therefore teaches associated the selected plan with the first set of records).
Regarding claim 4, Oswald, Tilenius, and Yanev teach the computer-implemented method for managing relationships among records in a database as claimed in claim 3, further comprising: 
presenting a second GUI on the device of the user device associated with the account of the user to provide details of the at least one activity associated with the selected health program at times relating to the said at least one activity [P 52-67] (Oswald teaches displaying on the dashboard additional details regarding the tasks of a routine to be completed each data, which can be considered times relating to the activities).
Regarding claim 7, Oswald, Tilenius, and Yanev teach the computer-implemented method for managing relationships among records in a database as claimed in claim 4, further comprising: 
tracking completion data of the at least one activity [P 52-66] (Oswald teaches determining a percent completion of activities).
Regarding claim 8, Oswald, Tilenius, and Yanev teach the computer-implemented method for managing relationships among records in a database as claimed in claim 7, further comprising: 
track completion data of an activity of the activities [P 52-66] (Oswald teaches determining a percent completion of activities); 
comparing the database and the completion data to identify a modification to the goal for the user [claim 3, P 72-73, 97-99] (Tilenius teaches a recommendation module that analyzes user data in order to identify potential changes to general behavior, exercise, diet, etc.; Tilenius also teaches updating the record with a goal of the user in response to the completion of an activity); 
presenting a third GUI on the display of the user device to provide details of the modification relating to the at least one activity [P 97-99] (Tilenius teaches presenting the recommendation to the user in the form of a message or content card, which may be considered generating a third GUI); 
receiving at the user device instructions for the modification relating to the at least one activity [P 29, 97-99] (Tilenius teaches providing the message to the user, and that message may contain instructions); and 
updating the database and the selected health program with the any modifications to the at least one activity [claim 3] (Tilenius teaches updating the record, and therefore teaches updating the database because the records are in the database).

Regarding claim 9, Oswald, Tilenius, and Yanev teach the computer-implemented method for managing relationships among records in a database as claimed in claim 7, further comprising: 
comparing the database and the completion data to identify a modification to programs in the second set of records [P 72-73, 97-99] (Tilenius teaches a recommendation module that analyzes user data in order to identify potential changes to general behavior, exercise, diet, etc.); 
generating a report providing details of the modification relating to the second set of records; and [P 97-99] (Tilenius teaches presenting the recommendation to the coach, which can be considered generating a report)
transmitting the report to at least one account of a health care professional in the second set of records [P 97-99] (Tilenius teaches presenting the recommendation to the coach).
Obviousness for combining the teachings of Oswald, Tilenius, and Yanev is discussed above for claim 1 and is incorporated herein.
Regarding claim 11, Oswald, Tilenius, and Yanev teach the computer-implemented method for managing relationships among records in a database as claimed in claim 1, further comprising: 
presenting a second GUI on the display of the user device associated with the account of the user to provide details of the set of the matched programs [Figs. 3A-3B, P 28, 33, 38] (Oswald teaches displaying details regarding available plans to a client; Oswald also teaches that a client is a user device such as a computer, laptop, smartphone, etc.); 
sending, to the database, data on the at least one selected health program [P 39] (Oswald teaches storing the selecting plan in the database); 
creating and maintaining a third set of records in the database for the user, the third set of records including the at least one selected health program [P 39] (Oswald teaches storing the selected and
health professional records associated with the at least one selected health program [P 32, 105-106] (Tilenius teaching receiving a selection of a coach and assigning the coach to the user; Tilenius also teaches that user inputs may be stored to data records and thus teaching creating and maintaining a third set of records that include health professional records). 
Obviousness for combining the teachings of Oswald, Tilenius, and Yanev is discussed above for claim 1 and is incorporated herein.
Regarding claim 12, Oswald, Tilenius, and Yanev teach the computer-implemented method for managing relationships among records in a database as claimed in claim 11, wherein: 
parameters of the set of matched health programs are set by a health coach account having access to the first set of records for the user to the second set of records for the health professional in the database [Fig. 12, P 44, 87] (Tilenius teaches that coaches my access client information and may request clients track certain metrics as exemplified in Fig. 12; Tilenius also teaches that coaches may request data regarding both users and other coaches via their account).
Obviousness for combining the teachings of Oswald, Tilenius, and Yanev is discussed above for claim 1 and is incorporated herein.
Regarding claim 13, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.  See Oswald P 18-19 for a processor, database, and memory.
Regarding claim 15, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 16, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 
Regarding claim 18, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8. 
Regarding claim 19, the claim is analogous to claim 9, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9. 

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald (U.S. Patent Application Publication No. 20140316801), Tilenius (U.S. Patent Application Publication No. 20150025997), and Yanev (U.S. Patent Application Publication No. 20130337974) as applied to claim 1 above, and further in view of Hamilton (U.S. Patent Application Publication No. 20100048356).
Regarding claim 2, Oswald, Tilenius, and Yanev teach the computer-implemented method for managing relationships among records in a database as claimed in claim 1, further comprising: 
providing through the network an interface for receiving feedback data from any of the plurality of health professionals [P 28-29, 95] (Tilenius teaches that a user may receive feedback from coaches including comments, advice, suggestions, etc. regarding a the user’s progress in the reaching their health goals via a user device) and  
third party members in the network on the at least one selected health program [Figs. 6 & 14, P 42] (Tilenius teaches that teammates, which may be considered third party members to the user, may communicate via a messaging module, and the message may contain feedback as exemplified by Fig. 14)
Obviousness for combining the teachings of Oswald, Tilenius, and Yanev is discussed above for claim 1 and is incorporated herein.
Oswald, Tilenius, and Yanev may not explicitly teach:
for generating audio, graphic and video files associated with the at least one selected health program in a graphical user interface (GUI).
However, Hamilton teaches:
for generating/generate audio, graphic and video files associated with the at least one selected health program in a graphical user interface (GUI) [abstract] (Hamilton teaches an interface in which exercise instructions may be presented to the user in the form of audio, video, and video game graphics).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and apparatus for integrating physical exercise and interactive multimedia as taught by Hamilton with the method taught by Oswald, Tilenius, and Yanev with the motivation of promoting health and wellness, appealing to those with modern lifestyles, and making health and exercise readily available [Hamilton, P 6].
Regarding claim 14, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oswald (U.S. Patent Application Publication No. 20140316801), Tilenius (U.S. Patent Application Publication No. 20150025997), and Yanev (U.S. Patent Application Publication No. 20130337974) as applied to claim 1 above, and further in view of Johnson (U.S. Patent Application Publication No. 20100273610).
Regarding claim 5, Oswald, Tilenius, and Yanev may not explicitly the computer-implemented method for managing relationships among records in a database as claimed in claim 4, wherein: 
a reminder is generated by outputting, by a speaker of the user device a song associated with the at least one activity when the at least one activity is to be conducted, wherein the second set of records contains details linking the song to the activity.
However, Johnson teaches the computer-implemented method for managing relationships among records in a database as claimed in claim 4, further comprising: 
a reminder is generated by outputting, by a speaker of the user device a song associated with the at least one activity when the at least one activity is to be conducted, wherein the second set of records contains details linking the song to the activity [P 185, 193] (Johnson teaches playing particular songs during particular workouts; Johnson also teaches that workouts and corresponding playlists may be stored in a database which is interpreted as corresponding to the second set of records taught above).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Training program and music playlist generation for athletic training as taught by Johnson with the method taught by Oswald, Tilenius, and Yanev with the motivation of improving an athlete’s endurance and enjoyment of physical activity [Johnson, P 4].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oswald (U.S. Patent Application Publication No. 20140316801), Tilenius (U.S. Patent Application Publication No. 20150025997), and Yanev (U.S. Patent Application Publication No. 20130337974) as applied to claim 1 above, and further in view of Bousamra (U.S. Patent Application Publication No. 20120286953).
Regarding claim 6, Oswald, Tilenius, and Yanev teach the computer-implemented method for managing relationships among records in a database as claimed in claim 4, further comprising: 
tracking telemetrics using sensors integrated into a user monitoring device to provide usage details imparted by the user while executing the at least one [P 68] (Oswald teaches health monitoring devices that are able to communicate data to the system, such as a phone or exercise machine that is capable of providing the amount of time a user worked out).
Obviousness for combining the teachings of Oswald, Tilenius, and Yanev is discussed above for claim 1 and is incorporated herein.
Oswald, Tilenius, and Yanev may not explicitly teach:
wherein the telemetrics tracking is initiated upon the user monitoring device receiving an activation message, the activation message being received at a time when the at least one activity is to be conducted.
However, Bousamra teaches:
wherein the telemetrics tracking is initiated upon the user monitoring device receiving an activation message, the activation message being received at a time when the at least one activity is to be conducted [P 65, 89-90, 125] (Bousamra teaches prompting for and measuring patient data according to a schedule of when a user should be performing a specific task, such as fasting, sleeping, or exercising; the prompts are interpreted as activation messages).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Dynamic data collection as taught by Bousamra with the method taught by Oswald, Tilenius, and Yanev with the motivation of improving user compliance [Bousamra, P 105].

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald (U.S. Patent Application Publication No. 20140316801), Tilenius (U.S. Patent Application Publication No. 20150025997), and Yanev (U.S. Patent Application Publication No. 20130337974) as applied to claim 1 above, and further in view of Friedlander (U.S. Patent No. 7792783).
Regarding claim 10, Oswald, Tilenius, and Yanev may not explicitly teach the computer-implemented method for managing relationships among records in a database as claimed in claim 7, wherein the step of retrieving, from the database, a set of records corresponding to the health programs in the second set of records that match the at least one goal parameter in the first set of records comprises: 
applying a normalization analysis against the said retrieved programs, the normalization analysis comprising one of (a) converting units of measure to a standard format, (b) transposing descriptions of retrieved programs to a standard canonical form, (c) computing normalized cost values for the retrieved programs, and (d) minimizing redundancy and dependency among fields of the retrieved programs. 
However, Friedlander teaches the computer-implemented method for managing relationships among records in a database as claimed in claim 7, wherein the step of retrieving, from the database, a set of records corresponding to the health programs in the second set of records that match the at least one goal parameter in the first set of records comprises: 
applying a normalization analysis against the said retrieved programs, the normalization analysis comprising one of (a) converting units of measure to a standard format, (b) transposing descriptions of retrieved programs to a standard canonical form, (c) computing normalized cost values for the retrieved programs, and (d) minimizing redundancy and dependency among fields of the retrieved programs [Col 6 L 55- Col 7 L 3, Col 8 L 6-8, Col 14 L 52-61] (Friendlander teaches using semantic normalization to standardize data to fit a target format or standard type of unit).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for semantic normalization of healthcare data to support derivation conformed dimensions to support static and aggregate valuation across heterogeneous data sources as taught by Friedlander with the method/server taught by Oswald, Tilenius, and Yanev, and one would have been motivated to combine because records of differing standards, protocols, and formats often slow analysis, thus the current the teachings of Friedlander improve data processing [Friedlander, Col 1 L 44-54].
Regarding claim 20, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oswald (U.S. Patent Application Publication No. 20140316801), Tilenius (U.S. Patent Application Publication No. 20150025997), and Yanev (U.S. Patent Application Publication No. 20130337974) as applied to claim 1 above, and further in view of Johnson (U.S. Patent Application Publication No. 20100273610) and Bousamra (U.S. Patent Application Publication No. 20120286953).
Regarding claim 17, Oswald, Tilenius, and Yanev teach the server as claimed in claim 16, wherein the first set of instructions contains further instructions for execution on the processor to: 
track telemetrics using sensors integrated into a user monitoring device to provide usage details imparted by the user while executing the at least one activity [P 68] (Oswald teaches health monitoring devices that are able to communicate data to the system, such as a phone or exercise machine that is capable of providing the amount of time a user worked out). 
Oswald, Tilenius, and Yanev may not explicitly teach:
generate a reminder by outputting, at a speaker of the user device, a song associated with the at least one activity when the at least one activity is to be conducted, wherein the second set of records contains details linking the song to the at least one activity;
However, Johnson teaches  
generate a reminder by outputting, at a speaker of the user device, a song associated with the at least one activity when the at least one activity is to be conducted, wherein the second set of records contains details linking the song to the at least one activity [P 185, 193] (Johnson teaches playing particular songs during particular workouts; Johnson also teaches that workouts and corresponding playlists may be stored in a database which is interpreted as corresponding to the second set of records taught above).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Training program and music playlist generation for athletic training as taught by Johnson 
	Oswald, Tilenius, Yanev, and Johnson may not explicitly teach:
wherein the telemetrics tracking is initiated upon the user monitoring device receiving an activation message, the activation message being received at a time when the at least one activity is to be conducted.
However, Bousamra teaches:
wherein the telemetrics tracking is initiated upon the user monitoring device receiving an activation message, the activation message being received at a time when the at least one activity is to be conducted [P 89-90] (Bousamra teaches measuring patient data according to a schedule of when a user should be performing a specific task, such as fasting, sleeping, or exercising).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Dynamic data collection as taught by Bousamra with the method taught by Oswald, Tilenius, Yanev, and Johnson with the motivation of improving user compliance [Bousamra, P 105].


Response to Arguments
	Applicant’s arguments filed 4/12/2021 have been fully considered. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 4/21/2021.

35 U.S.C. 101 Arguments
1.	Regarding Applicant’s arguments that the abstract idea is integrated into practical application [Applicant Remarks Pg. 12], Examiner respectfully disagrees. Additional elements in the present claims analyzed in Step 2A Prong Two include limitations relating to receiving, generating, and transmitting data, as well as the processor, communication links, network, database, storage device, and user device. The limitations relating to receiving, generating, and transmitting data simply introduces insignificant extra-solution activity. The processor, communication links, network, database, storage device, and user device are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Thus, the additional elements do not integrate the abstract idea into practical application.
	Regarding Applicant’s remarks that the generating and transmitting limitation incorporates the abstract idea into practical application because it “simplifies the user experience and enables the user to more readily select the health program that mostly closely matches his goal” [Applicant Remarks Pg. 12], Examiner respectfully submits that this is not an improvement to the functioning of a computer or to any other technology or technical field, nor is it a technological solution to a technological problem. Improving user experience is not a technological solution, but rather an improvement to human processes and experiences. Thus, the abstract idea is not integrated into practical application.
	Regarding Applicant’s arguments that the automatically modifying and automatically merging limitations integrate the abstract idea into practical application [Applicant Remarks Pg. 12], Examiner respectfully reminds Applicant that practical application analysis is one of additional elements only. The 
	Regarding Applicant’s remarks that the automatically transmitting limitation “enables the user to receive automated reminds that the user maintain compliance” and that the receiving limitation “enable[s] the healthcare provider to monitor the user’s progress and update the plan accordingly” [Applicant Remarks Pg. 13], Examiner once again respectfully submits that none of the listed improvement are improvements to the functioning of a computer or to any other technology or technical field. Each of the alleged improvement are improvements to human processes. For example, the claims may present improvements to healthcare business methods processes. These are not improvements rooted in computer technology, nor do they provide a technological solution to a technological problem. Thus, the abstract idea is not integrated into practical application.
2.	Regarding Applicant’s Step 2B arguments that the additional elements recite significantly more than the alleged abstract idea [Applicant Remarks Pg. 14], Examiner respectfully disagrees. As mentioned above, additional elements in the present claims analyzed in Step 2A Prong Two include limitations relating to receiving, generating, and transmitting data, as well as the processor, communication links, network, database, storage device, and user device. Data receipt and output has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Additionally, the processor, communication links, network, database, storage device, and user device are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, the additional elements do not recite an inventive concept.
	Regarding Applicant’s arguments that the claims recite significantly more than the abstract idea because they “1) help users pick the most effective health plan relative to their goals, 2) automate 
	Regarding Applicant’s remarks that the automatically merging limitation is not well-understood, routine, and conventional and therefore recites significantly more than the abstract idea [Applicant Remarks Pg. 15], Examiner respectfully disagrees. The above-mentioned limitation is evaluated as part of the abstract idea, as seen in the 35 USC 101 rejection above and that of previous correspondences. Step 2B, or the inventive concept analysis, is an analysis of additional elements. Thus, the automatically merging limitation does not recite significantly more than the abstract idea because it is part of the abstract idea. 
	It is for at least the reasons discussed above that claims 1-20 remain rejected under 35 USC 101.

35 U.S.C. 103 Arguments
3.	Regarding Applicant’s arguments addressing the automatically merging limitation [Applicant Remarks Pg. 16-17], Examiner respectfully submits that previously references Oswald is now relied on to teach the above-mentioned limitation. Specifically, Oswald teaches storing the user-selected program as associated with the user in the database in order to track user progress, which is interpreted as 
	It is for at least the reasons discussed above that claim 1-20 remain rejected under 35 USC 103.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Damani (U.S. Patent No. 9852266) teaches systems and methods for developing personalized health programs based on user-specific data.
Bosworth (U.S. Patent Application Publication No. 20100280838) teaches systems and methods for providing health coach services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/R.F.D./Examiner, Art Unit 3626   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626